Citation Nr: 0733037	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for residuals of an eye 
injury.

2. Entitlement to service connection for post shrapnel injury 
of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of an August 2002 rating decision 
by the Department of Veterans Affairs (VA) Los Angeles, 
California, Regional Office (RO) which denied the veteran's 
claims of entitlement to service connections for an eye 
disorder and entitlement to service connection for a shrapnel 
injury to the right knee.

When this matter was last before the Board in June 2006, the 
Board denied the claims of claims of entitlement to service 
connections for an eye disorder and entitlement to service 
connection for a shrapnel injury to the right knee.  

The veteran appealed the Board's June 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2007 Order, the Court granted a July 2007, Joint 
Motion for an Order Vacating and Remanding the Board Decision 
and Incorporating the Terms of This Motion (Joint Motion), 
that vacated the June 2006 decision and remanded the matter 
to the Board for further development and re-adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In August 2007, the veteran was notified by the Board that 
the Veterans Law Judge who had conducted a hearing that the 
veteran had attended at the RO in February 2006 was no longer 
employed by the Board.  The veteran was asked whether he 
wanted to attend another hearing before another Veterans Law 
Judge.

In September 2007, the veteran submitted a statement 
indicating that he wished to be scheduled for a travel Board 
hearing before a Veterans Law Judge of the Board sitting at 
the RO.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104.  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if an appellant expresses a desire 
for one.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel Board 
hearing at the Los Angeles, California, 
Regional Office before a Veterans Law 
Judge of the Board, as soon as it may 
be feasible.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

